

Exhibit 10.38


 Luo Yin (2010) [Zhengzhou Fen]Hang Jie Zi No. 2100010


RMB LOAN AGREEMENT


(For Corporation)


BANK OF LUOYANG

 
 

--------------------------------------------------------------------------------

 


Borrower: Henan Shuncheng Group Coal Coke Co., Ltd.


Lender: Zhengzhou Branch of the Bank of Luoyang


To clear the rights and responsibilities of the Borrower and Lender, according
to applicable laws and regulations, the Borrower and Lender, after reaching an
agreement through negotiations, hereby enter into this Loan Agreement.


Article 1    Type and Amount of the Loan


1.1
Type of the loan under this Loan Agreement shall be current fund loan.



1.2
Loan amount (full-form characters): RMB Twenty million yuan.



Article 2    Use of the Loan


Purchase of raw material


Article 3     Duration of the Loan


3.1
Loan term: 12 months, from January 28, 2010 to January 27, 2011.



3.2
Within the term of this Loan Agreement, the release date and repayment date
shall be subject to the Loan Voucher.



Article 4    Interest Rate and Interest Calculation


4.1
Interest rate under this Loan Agreement, shall be 5.31‰ per month and shall be
subject to the interest rate provided by People's Bank of China on the
disbursement date of the Lender.



4.2
The interest of the loan under this Loan Agreement is to be accrued from the
disbursement day and settled monthly (month/season). The settlement date is the
20th day of each month (month/season). All principal and interest shall be paid
in full on the day the term of the Loan expires.



4.3
In the case that the Borrower prepays the loan with the prior consent of the
Lender the interest shall still be calculated according to the interest rate and
actual term of the loan.



4.4
During the term of this Loan Agreement, in the event that People's Bank of China
adjusts the relevant regulations and such adjustments are applicable to the loan
hereunder, the Lender may implement such regulations of People's Bank of China
and Bank of Luoyang without noticing the Borrower.


 
 

--------------------------------------------------------------------------------

 


Article 5     Release of the Loan


5.1
The Lender shall only be liable to release of funds under the Loan Agreement
provided that the following precedent conditions have been satisfied except that
the waive or waive partly to the provisions herein:



5.1.1
Borrower has performed all the approvals, registrations, delivery and other
legally-required procedures in accordance with relevant laws and regulations;



5.1.2
Where there is guarantee of this Loan Agreement, a related Guarantee Agreement
meeting the requirements of the Lender has come into effect and such Guarantee
and insurance will continue to be effective.



5.1.3
No event of default provided in this Loan Agreement has been conducted by the
Borrower;



5.1.4
Other provisions of both parties:                            
/                              



5.1.5
Release Plan:                                                /           
                          



Article 6    Source of Repayment and Repayment of the Loan:


6.1
The source of the repayment includes but not limited to revenue, profits and
other legal income.



6.2
The order of the repayment of the normal Loan herein shall abide by the order of
the interest first and then the principal.



6.3
The Borrower shall pay to the Lender the due interest on the settlement day. The
first payment of the interest is on the first settlement day and the interest
shall be paid off together with the principal.



6.4
Repayment method: The Borrower shall repay the principal under this Loan
Agreement in full on the due date in lump sum.



6.5
The Borrower shall, prior to the due date provided herein, reserve the payable
funds in the account opened with the Lender and repay the Loan under this Loan
Agreement on the Borrower's own initiative, or withdraw funds from other
accounts to the account of the Lender on the due date. In the case that the
Borrower fails to repay to the Lender as speculated herein the Lender shall have
the right to withdraw funds from the account at Bank of Luoyang opened by the
Borrower.


 
 

--------------------------------------------------------------------------------

 


Article 7    Guarantee


7.1
The guarantor under this Loan Agreement is Anyang Xinpu Steel Co., Ltd , Anyang
County Bailianpo Coal Co., Ltd and Wang Xinshun, who shall be jointly and
severally guarantee with respect to the loan hereunder.



7.2
The Borrower shall be obliged to actively assist the Lender to enter into the
guarantee Agreement with the number of [Luoyin Zhengzhou Fen Hang Baozi
100202D210001000B-1, 100202D210001000B-2, 100202D210001000B-3] with the said
guarantor.



Article 8     Rights and Responsibilities of the Borrower


8.1
The Borrower shall have the following rights:



8.1.1
To require the Lender to disburse the Loan in accordance with the provisions
herein;

8.1.2
To use the funds subject to the purposes provided herein;

8.1.3
To require the Lender to keep confidential the relevant financial materials
provided by the Borrower and the business confidential information with respect
to the production and operation except as otherwise provided by laws and
regulations.



8.2
The Borrower shall have the following responsibilities:



8.2.1           The borrower shall provide the relevant financial and accounting
materials and production and operation situation materials, including but not
limited to submitting the financial statements up to the end of last month to
the Lender by the tenth day of every month, and be liable of the authenticity,
integrity and effectiveness of such materials.


8.2.2           The borrower shall use the funds subject to the purposes
provided herein and shall not misappropriate and embezzle the funds. The
borrower and its investor shall not surreptitiously withdrawn funds or transfer
assets to avoid the liabilities to the Lender.


8.2.3           The Borrower shall actively cooperate with the Lender and accept
the examination and inspection of its production and operation, financial
activities and the situation of the use the Loan under this Loan Agreement;


8.2.4           The Borrower shall repay the principal and interest of the loan
herein pursuant to this Loan Agreement.


8.2.5           The Borrower shall not, prior the fully repayment of the
principal and interest of the loan herein, provide Guarantee with the loan
hereunder or the assets generated by the loan, which could influence the ability
of the Borrower to repay the funds. In the event that the shareholder transfers
the investment the Borrower shall notice the Lender in writing in advance and
obtain the consent of the Lender.

 
 

--------------------------------------------------------------------------------

 

8.2.6             The Borrower shall, prior the fully repayment of the principal
and interest of the loan herein, notice the Lender in writing in advance in the
case that the name, residential address, legal representative (person in
charge), business scope or registered capital is changed.


8.2.7             In the event that Agreement with, lease, re-organization
according to modern corporate system, co-operation, merge and acquisition,
dissolution, joint venture, filling for suspension business for rectification
and bankruptcy occurs to the Borrower it shall, prior the fully repayment of the
principal and interest of the loan herein, notice the Lender in writing 60 days
in advance to obtain the consent of the Lender and fulfill the repayment and
guarantee of the loan hereunder according to the requirements of the Lender.


8.2.8             Prior to the repayment of interest of loan of the Lender, In
the event that cease of production, business suspension, logout registration,
withdrawal of the business license, illegal activities conducted by the legal
representative or chief leader, involvement of the major law suits, great
difficulties in the production or business operation or aggravating financial
situation occurs to the Borrower, which may produce the substantial adverse
effect on the implement of the repayment liabilities hereunder, it shall
promptly notice the Lender in writing and fulfill the repayment and guarantee of
the loan hereunder according to the requirements of the Lender.


8.2.9             Where the guarantor of this Loan Agreement violates the
provisions in the guarantee Agreement, or the cease of production, business
suspension, logout registration, withdrawal of the business license, bankruptcy
or loss in the business operation, which could cause the incapability, in whole
or partly, of the Guarantee hereunder, occurs to such guarantor, or the value of
the mortgaged or pledged properties reduces or the said properties destroyed by
accident, the Borrower shall promptly provide other Guarantee verified by the
Lender.


8.2.10           The expenses and fees such as legal fees, insurance,
verification, registration, custody, notarization, deposit and appraisal with
respect to this Loan Agreement or the guarantee hereunder shall be born by the
Borrower.


Article 9    Rights and Responsibilities of the Lender


9.1
The Lender shall have the following rights:



9.1.1
To know the business operation and financial activities situation of the
Borrower and to require the Borrower to provide the documentation such as
relevant plan and statistics, financial and accounting report.

9.1.2
When collecting or collecting in advance in accordance with the provisions
hereunder the principal, interest, default interest, overdue interest, compound
interest and other payable fees and expenses of the Borrower, to withdraw the
payable funds from the account opened by the Borrower in Bank of Luoyang.



9.2 
The Lender shall have the following responsibilities:


 
 

--------------------------------------------------------------------------------

 


9.2.1
To release the loan hereunder fully and in time in accordance with the
provisions hereunder except the delay caused by the Borrower.

9.2.2
To keep confidential the relevant financial materials provided by the Borrower
and the business confidential information with respect to the production and
operation except as otherwise provided by laws and regulations.



Article 10    Effectiveness, Modification, Cancellation and Termination of the
Agreement


10.1
This Loan Agreement will become effective upon the signature of the legal
representative (responsible person) or authorized representative of the Borrower
or affixing of the official seal and the signature of the person in charge or
authorized representative and affixing of the official seal of the Lender.



10.2
Should the Borrower need to extend the term of the loan the Borrower shall apply
to the Lender 30 days prior to the due date of the loan and obtain the written
consent of the Lender.



10.3
The assignment of the liability hereunder to any third party shall be subject to
the written consent of the Lender. This Loan Agreement shall remain in effect
prior to the assigned party entering into new loan Agreement with the Lender.



10.4
Where either the Borrower or the Lender needs to amend the other provisions
hereunder the Lender shall be noticed in writing and such amendments shall be
agreed by both parties upon the negotiations.



10.5
The agreements to amend the contents of this Loan Agreement by both parties
shall be considered to be agreed by the guarantor in writing except the
extension of the implementation period of the liability and increase of the
principal of this loan.



Article 11    Default Liability


11.1
Should the Borrower violate article 8.2 hereunder or the Lender consider other
circumstances exist, which could cause material effect of the implement of the
credit, the Lender shall have the right to perform the following one or several
rights:



11.1.1
The Borrower shall be liable to pay the Lender penalty equivalent to ten percent
of the principal.

11.1.2
The Lender ceases to release the funds, or declare the term of the loan expires
immediately and require the Borrower to repay all of the principal, due or
undue, interest and all of the expenses and fees for the fulfillment of the
credit (including but not limited to the fees of lawyers, lawsuits, arbitration,
property preservation, business travel and enforcement).


 
 

--------------------------------------------------------------------------------

 


11.1.3
In the event that the Borrower fails to use the funds under this loan according
to the purpose provided herein or fails to repay in time the due principal and
interest the penalty interest shall be accrued from the day that such misuse
happens or the loan becomes due, till the day that all of the principal and
interest be paid off. Such penalty interest shall be 50% and 50%, respectively,
more than the provided interest of this loan. Where the People’s Bank of China
adjusts the relevant regulations the Lender may implement such regulations
without noticing the Lender.

11.1.4
The interest that the Lender fails to pay in time pursuant to the provisions
herein, prior to the due time of this loan, the compound interest shall be
calculated in accordance with the method of the interest calculation hereunder.

11.1.5
Where the default liabilities provided in the guarantee Agreement shall be born
by the guarantor the Borrower shall be considered as default; or where the
circumstances provided under article 8.2.6 of this Loan Agreement the Lender has
the right to require guarantor to provide new guarantee, which satisfies the
Lender, with respect to all the debt hereunder, should guarantor fails to
provide such new guarantee the Lender shall cease to release the funds
immediately and require the Borrower to repay all of the principal, due or
undue, interest and all of the expenses and fees for the fulfillment of the
credit (including but not limited to the fees of lawyers, lawsuits, arbitration,
property preservation, business travel and enforcement).

11.1.6
In the event that the default event occurs to the Borrower or guarantor and the
Borrower fails to repay all of the principal and interest according to the
requirements of the Lender, the Lender shall have the right to withdraw the
funds from the accounts of the Borrower opened at Bank of Luoyang.

11.1.7
To implement the guarantee rights.

11.1.8
To terminate this Loan Agreement.



11.2
In event that the Lender violates article 9.2 under this Agreement



11.2.1
The Borrower shall pay 10% default penalty to the Lender.

11.2.2
The Borrower shall be liable for all the loss caused to the Lender.



Article 12    Other Clauses


Supplementary clauses regarding the interest: The interest under this Loan
Agreement shall be floating interest. Within the term of this Agreement, in the
event that the People’s Bank of China adjusts the loan interest, the interest of
this Loan Agreement shall be implemented in accordance with the loan interest of
the same period on the 21st day of the following month of such adjustment, and
the Lender will not send a specific notice to the Borrower.


Article 13    Resolution of Disputes


13.1
Any disputes arising out of, or in connection with the execution of this
Agreement shall be settled through the consultations between two parties; where
the agreements fail to be reached through such consultation, such disputes shall
be summated to the court of the legal address of the Lender.


 
 

--------------------------------------------------------------------------------

 


13.2
During the period of the suit or arbitration, the provisions not related to the
resolution of disputes shall still continue to be implemented.



Article 14    Miscellaneous
14.1
The Borrower understands clearly the business scope of the Lender and
authorization.



14.2
Upon the requirements of the Lender the Borrower has already made the relevant
interpretation with respect to the provisions herein. The Borrower fully knows
and understands clearly the meaning of the provisions herein and corresponding
results.



14.3
The Loan Voucher under this Loan Agreement and related documents and materials
confirmed by both parties are inseparable components of this Loan Agreement with
the same legal effect of this Loan Agreement.



14.4
This Loan Agreement has two originals, which are identical to each other with
each of the parties holding one copy. Each copy has the same legal effect.



The Borrower (seal)
 
 
The Lender (seal)
 
Legal Representative (Main Responsible Officer) or Authorized Agent: /s/ Wang
Xinshun
 
 
Legal Representative (Main Responsible Officer) Authorized Agent: [illegible]
Date: January 28, 2010
 
Date: January 28, 2010


 
 

--------------------------------------------------------------------------------

 